UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 4, 2012 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54200 37-1644635 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8697 Research Irvine, California, 92618 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Explanatory Note On June 4, 2012, (“Closing Date”), DecisionPoint Systems, Inc. ("Company” or “DPS”), 2314505 Ontario Inc., a wholly-owned subsidiary of the Company (“Purchaser”), Karen Dalicandro (“KD”), Donald Dalicandro (“DD”), and 2293046 Ontario Inc. (“KD Co” and together with KD, the “Sellers”) entered into a Share Purchase Agreement (“SPA”).Pursuant to the SPA, Purchaser purchased all of the issued and outstanding shares of Apex Systems Integrators Inc., a corporation organized under the laws of the Province of Ontario, Canada.In consideration for the shares of Apex Systems Integrators, Inc., on the Closing Date the Purchaser paid CDN$5,000,000 (“Closing Amount”), of which CDN$240,000 was placed in escrow with the Purchaser’s attorney and CDN$10,000 is held by the Purchaser as a holdback.On the Closing Date, the Purchaser and Apex merged under the corporate name of Apex Systems Integrators Inc., and is hereafter referred to herein as “Apex”. Closing costs and associated expenses either previously paid, payable in cash or recorded as deferred financing costs were approximately $1.8 million, including the issuance of 325,000 shares of the Company’s common stock at the market price of $1.05 per share on the Closing Date. The transaction was accounted for using the purchase method of accounting in accordance with Accounting Standard Codification (“ASC”) 805 - Business Combinations and the operating results for Apex have been consolidated into the Company’s results of operations beginning on June 5, 2012. This Amendment No. 1 amends the Current Report on Form 8-K of the Company filed with the Securities and Exchange Commission on June 7, 2012, related to the above transaction, to include the financial statements required by Items 9.01(a) and 9.01(b) of Form 8-K.The information previously reported in the June 7, 2012, 8-K is hereby incorporated by reference into this Form 8-K/A. 2 Item 9.01. Financial Statements and Exhibits. (a) Financial statements of the business acquired Audited annual combined financial statements of Apex Systems Integrators, Inc. Report of Independent Certified Public Accountants ● Combined Statements of Income for the years ended July 31, 2011 and 2010 ● Combined Balance Sheets as of July 31, 2011 and 2010 ● Combined Statements of Changes in Stockholders’ Equity for the years ended July 31, 2011 and 2010 ● Combined Statements of Cash Flows for the years ended July 31, 2011 and 2010 ● Notes to the Combined Financial Statements Reviewed financial Statements of Apex Systems Integrators, Inc. Review Engagement Report ● Statements of Income for the eight months ended March 31, 2012 and 2011 ● Statements of Retained Earnings for the eight months ended March 31, 2012 and 2011 ● Balance Sheets as of March 31, 2012 and July 31, 2011 ● Statements of Cash Flows for the eight months ended March 31, 2012 and 2011 ● Notes to the Financial Statements (b) Unaudited Pro Forma financial information Unaudited Pro Forma Combined Financial Information of DecisionPoint Systems, Inc. and Apex Systems Integrators, Inc. ● Unaudited Pro Forma Combined Balance Sheet as of March 31, 2012 ● Unaudited Pro Forma Combined Statements of Operations for three months ended March 31, 2012 and twelve months ended December 31, 2011 ● Notes to Unaudited Pro Forma Combined Financial Statements 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 24, 2012 DecisionPoint Systems, Inc. By: /s/Roy A. Ceccato Name: Roy A. Ceccato Title: Vice President - Finance 4 Combined Financial Statements APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. July 31, 2011 and 2010 5 Contents Page Report of Independent Certified Public Accountants 7 Combined Statements of Income 8 Combined Balance Sheets 9 Combined Statements of Changes in Stockholders’ Equity 10 Combined Statements of Cash Flows 11 Notes to the Combined Financial Statements 12-18 6 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Stockholders of APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. We have audited the accompanying combined balance sheets of APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. as of July 31, 2011 and July 31, 2010, and the related combined statements of income, changes in stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audit in accordance with auditing standards generally accepted in the United States of America established by the American Institute of Certified Public Accountants. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. as of July 31, 2011 and July 31, 2010, and the combined results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. February 27, 2012 /s/Grant Thornton LLP Hamilton, Canada Chartered Accountants Licensed Public Accountants 7 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Combined Statements of Income (Amounts in Canadian $) Years Ended July 31 Revenue Consulting fees $ $ License and support Equipment sales Wireless data network services Travel income Direct costs Wages and benefits Equipment purchases for resale Licenses and support Network services expenses Project travel Gross profit Expenses Management salaries Rental of facilities Insurance Professional fees Office expenses Administrative salaries Telephone and communications Amortization Promotion Vehicle Human resources Income before other income and income taxes Interest income Foreign exchange gain (loss) ) Income before income taxes Income taxes (Note 7) Net income $ $ See accompanying notes to the combined financial statements. 8 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Combined Balance Sheets (Amounts in Canadian $) July 31 Assets Current Cash and cash equivalents $ $ Accounts receivable Income taxes recoverable (Note 7) Inventory - Prepaid expenses Property, plant and equipment (Note 3) Licences and rights $ $ Liabilities Current Accounts payable $ $ Government remittances payable Dividends payable - Customer deposits Deferred revenue Deferred income tax liability Stockholders’ Equity Share capital (Note 5) Retained earnings $ $ Commitment (Note 9) Subsequent events (Note 10) On behalf of the Board Director Director See accompanying notes to the combined financial statements. 9 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Combined Statements of Changes in Stockholders’ Equity (Amounts in Canadian $) Years Ended July 31 Share Retained capital earnings Total Balance at July 31, 2009 $ $ $ Net Income - Balance at July 31, 2010 Net Income - Dividends - ) ) Balance at July 31, 2011 $ $ $ See accompanying notes to the combined financial statements. 10 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Combined Statements of Cash Flows (Amounts in Canadian $) Years Ended July 31, Increase (decrease) in cash and cash equivalents Operating Net income $ $ Amortization Change in non-cash working capital items Accounts receivable ) Inventory ) Prepaids ) Income taxes ) Accounts payable ) Government remittances payable Deposits ) ) Deferred revenue ) Financing Dividends ) - Investing Purchase of property, plant and equipment ) ) Proceeds on disposal of licenses and rights - ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of year End of year $ $ See accompanying notes to the combined financial statements. 11 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 1. Nature of operations APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. are suppliers of wireless mobile work force solutions. They are incorporated under the laws on Ontario. 2. Summary of significant accounting policies Basis of accounting The Company maintains its records on the accrual basis of accounting in accordance with accounting policies generally accepted in the United States. Basis of presentation The combined financial statements include the assets, liabilities, equity and operating results of APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc., two companies controlled by related shareholders, after elimination of intercompany balances and transactions. Revenue recognition Consulting fees, license, equipment sales, wireless data network services and travel income are recognized when services are performed and goods are delivered and the title and risks of ownership pass to the customer and the collection of the resulting receivables are reasonably assured. Support revenue is recognized ratably over the term of the support contract. Inventories Inventories are stated at the lower of cost and net realizable value using the first-in, first-out method of accounting. Cash and cash equivalents The Company maintains cash balances at various financial institutions. For purposes of the Statement of Cash Flows, the Company considers all money-market instruments to be cash equivalents as all money market deposits are cashable at amounts recorded in the balance sheet. Accounts receivable The Company’s accounts receivable contain no allowance for doubtful accounts, as all accounts are determined to be collectible. For the year ended July 31, 2011 bad debt expense net of the change in the allowance for doubtful accounts was $ nil (2010 - $ nil). 12 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 2. Summary of Significant Accounting Policies (Continued) Property, plant and equipment Property, plant and equipment are stated at cost.The cost of property, plant and equipment is depreciated over the estimated useful lives of the related assets.Depreciation expense is calculated using the declining balance method.The annual rates range from 20% to 30%. Maintenance and repairs are charged to operations when incurred.Renewals and replacements of a routine nature are charged to expense, while those that improve or extend the life of existing properties are capitalized. Licenses and rights Intangible assets consist of licenses and rights. The intangibles are not amortized as they have an infinite life. Impairment of property, plant and equipment Property, plant and equipment are tested for impairment upon occurrence of a triggering event that indicates the carrying value of such asset is no longer recoverable. Examples of such triggering events include a significant disposal of a portion of such assets, an adverse change in the market involving the business employing the related asset, and a significant change in the operations of the business. The Company has determined that there were no adverse changes in our markets or other triggering events that could affect the valuation of its assets during the fiscal years ended July 31, 2011 and July 31, 2010. Impairment of licenses and rights The Company annually reviews the carrying value of licenses and rights to determine whether impairment may exist. Accounting Standards Codification (“ASC”) 350 “Intangibles-Goodwill and Other” requires that certain intangible assets be assessed annually for impairment using fair value measurement techniques. As of July 31, 2011 and July 31, 2010, it was determined that the fair value of the licenses and rights exceeded their carrying amounts and the second step of the impairment testing was therefore not necessary. Fair value of financial instruments The carrying amounts of the Company’s cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the short maturities of these instruments. Foreign currency translation The Company uses the Canadian Dollar as its functional currency and reporting currency. Assets and liabilities denominated in foreign currencies are translated into Canadian Dollars at the rate of exchange at the balance sheet date, while revenue and expenses are translated at the weighted average rates prevailing during the respective periods.Components of stockholders’ equity are translated at historical rates.Exchange gains and losses resulting from translation are reflected in the statements of income. 13 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 2. Summary of Significant Accounting Policies (Continued) Income taxes Deferred income taxes are recorded to reflect certain items of income and expense recognized in different periods for financial reporting than for tax purposes.The principal source of temporary differences is differences in methods of depreciation.The Company accounts for income taxes in accordance with ASC 740 “Income Taxes”.ASC 740 requires the determination of deferred tax assets and liabilities based on the differences between the financial statement and income tax bases of assets and liabilities, using enacted tax rates in effect or expected for the year in which the differences are expected to reverse. A valuation allowance is recognized, if necessary, to measure tax benefits to the extent that, based on available evidence, it is more likely than not that they will be realized. 3. Property, plant and equipment Accumulated Net Cost Amortization Book Value Office furniture and equipment $ $ $ Tools and equipment Computer hardware Vehicle $ $ $ Accumulated Net Cost Amortization Book Value Office furniture and equipment $ $ $ Tools and equipment Computer hardware Vehicle $ $ $ 14 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 4. Related party transactions APEX Systems Integrators Inc. leases premises as described in Note 9 from an entity controlled by the spouse of a shareholder. Rent expense for the year included in the Combined Statement of Income was $185,000 (2010 - $185,000). In addition, during the July 31, 2011 year end, a licence was sold to a stockholder for $17,000. At July 31, 2011, this amount remains unpaid and is included in accounts receivable. These transactions have been recorded at the exchange amount, being the amounts agreed upon by the parties. At July 31, 2011, APEX Systems Integrators Inc. purchased the support contracts entered into by APEX Systems Integrators USA Inc. and assumed the liability to carry-out these contracts. These contracts were transferred at the value of the related deferred revenue. 5. Stockholders’ equity Authorized: The Company is authorized to issue an unlimited number of common shares and unlimited special shares.The preference shares are issuable in series with rights and conditions to be determined by directors other than as follows: (a) 8%, double-voting, non-cumulative Series A Special Shares. Issued: 500 Common shares of APEX Systems Integrators Inc. $ $ 500 Common shares of APEX Systems Integrators (USA) Inc. $ $ 6. Measurement uncertainty The process of preparing financial statements in conformity with generally accepted accounting principles requires the use of estimates and assumptions by management regarding certain types of assets, liabilities, revenues, and expenses.Such estimates included in the preparation of these financial statements include the assumptions used in determining the useful lives of long-lived assets and the assumptions used in determining whether assets are impaired. Actual results could differ from those estimates. 15 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 6. Measurement uncertainty (Continued) As well, these financial statements include deferred revenue relating to consulting work that was completed and delivered, but for which a liability remained. This amount is subject to significant uncertainty due to the level of judgment required in determining the consulting work that remains to be completed at each year end. In addition, the Company has unrecognized tax benefits from uncertain tax positions of $170,000 (2010 - $115,000). This amount is subject to significant uncertainty due to the likelihood of the outcome in the event of a potential Canada Revenue Agency audit. 7. Income taxes Income before income taxes $ $ Differences between financial statement income and taxable income Capital cost allowance in excess of amortization ) ) Scientific research and development claims, net ) Other Taxable income $ $ Expected tax at statutory rates of 15.5% (2010 – 16.5%) $ $ Unrecognized tax benefits from uncertain tax positions Other ) Provision for income taxes $ $ Current income tax liability $ ) $ ) Scientific research and experimental development tax credit Income taxes recoverable $ $ Deferred income tax liability $ $ The deferred tax liability consists of differences between the book value and the tax value of specific assets. The Company has unrecognized tax benefits of approximately $170,000 as at July 31, 2011 (2010 - $115,000) associated with tax positions taken in the current and prior year, all of which, if recognized, would impact the effective tax rate. The Company did not incur any income tax related interest expense or penalties related to uncertain tax positions during the years ended July 31, 2011 and July 31, 2010. 16 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 8. Financial instruments Fair value of financial instruments The fair values of cash and cash equivalents, accounts receivables and accounts payables are assumed to approximate their carrying amounts because of their short term to maturity. Financial risk The financial risk to the Company’s earnings arises from fluctuations in foreign exchange rates and the degree of volatility of those rates.The Company does not use derivative instruments to reduce its exposure to foreign exchange risk as management does not consider such risks to be material. The Company’s exposure to foreign currency is as follows: (in U.S. dollars) Cash and cash equivalents $ $ Accounts payable ) ) Gross balance sheet exposure $ $ A one cent increase in the Canadian dollar against the U.S. dollar at July 31, 2011, would have decreased equity and net income by $8,346 (2010 - $2,334). This analysis assumes that all other variables remain constant (a one cent weakening of the Canadian dollar against the U.S. dollar at July 31, 2011 or July 31, 2010, would have had the equal but opposite effect). Credit risk Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash equivalents and accounts receivable.The Company has deposited cash equivalents with reputable financial institutions, from which management believes the risk of loss to be remote.Credit risks associated with trade receivables are limited by the Company’s credit granting policies and an insurance policy which covers possible losses for certain of the Company’s customers. 17 APEX Systems Integrators Inc. and APEX Systems Integrators (USA) Inc. Notes to the Combined Financial Statements July 31, 2011 and July 31, 2010 9. Commitment The Company has the following annual operating lease commitment with a related party as described in Note 4 with respect to premises: $ Subsequent events Subsequent to the 2011 year end, the stockholder group entered into discussions with a U.S. corporation for the purchase of the shares of APEX Systems Integrators Inc. The sale is expected to close in the first quarter of calendar 2012. 18 Financial Statements (Unaudited) APEX Systems Integrators Inc. March 31, 2012 19 APEX Systems Integrators Inc. Contents Page Review Engagement Report 21 Statement of Income 22 Statement of Retained Earnings 23 Balance Sheet 24 Statement of Cash Flows 25 Notes to the Financial Statements 26 - 30 20 Review Engagement Report Grant Thornton LLP 33 Main Street East Hamilton, ON L8N 4K5 T +1 F +1 To the Board of Directors of APEX Systems Integrators Inc. We have reviewed the accompanying balance sheet of APEX Systems Integrators Inc. as at March 31, 2012 and the related statements of income, retained earnings, and cash flows for the period then ended.A review includes primarily applying analytical procedures to management's financial data and making inquiries of company management.A review is substantially less in scope than an audit, the objective of which is the expression of an opinion regarding the financial statements as a whole.Accordingly, we do not express such an opinion. Management is responsible for the preparation and fair presentation of the financial statements in accordance with accounting principles generally accepted in the United States of America and for designing, implementing, and maintaining internal control relevant to the preparation and fair presentation of the financial statements. Our responsibility is to conduct the review in accordance with Statements on Standards for Accounting and Review Services issues by the American Institute of Certified Public Accountants.Those standards require us to perform procedures to obtain limited assurance that there are no material modifications that should be made to the financial statements.We believe that the results of our procedures provide a reasonable basis for our report. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. The comparative figures for the eight month period ended March 31, 2011 were neither audited nor reviewed. /s/ Grant Thornton LLP Hamilton, Canada August 9, 2012 Chartered Accountants Licensed Public Accountants 21 APEX Systems Integrators Inc. Statement of Income (Unaudited) (Amounts in Canadian $) 8-month 8-month period ended period ended March 31, 2012 March 31, 2011 (note 1) (note 1) Revenues Consulting fees $ $ Licence and support income Equipment sales Wireless data network services income Travel income Direct costs Wages and benefits Equipment purchases for resale Licenses and support Network services expenses Project travel Gross profit Expenses Management salaries Rental of facilities Insurance Professional fees Office expenses Telephone and communications Amortization Promotion Vehicle Human resources Administrative salaries Income before other items and income taxes Other items Interest (Loss) gain on foreign exchange ) ) Income before income taxes Income taxes Current Deferred - Net income $ $ 22 APEX Systems Integrators Inc. Statement of Retained Earnings (Unaudited) (Amounts in Canadian $) 8-month 8-month period ended period ended March 31, 2012 March 31, 2011 (note 1) (note 1) Retained earnings, beginning of period $ $ Retained earnings, APEX Systems Integrators (USA) Inc. (Note 1) ) - Retained earnings, APEX Systems Integrators Inc., beginning of period Net income Dividends declared ) - Retained earnings, end of period $ $ 23 APEX Systems Integrators Inc. Balance Sheet (Unaudited) (Amounts in Canadian $) March 31, July 31, Assets Current Cash and cash equivalents $ $ Accounts receivable Income taxes recoverable - Inventory Prepaid expenses Deposits - Government remittance receivable - Property, plant and equipment (Note 3) Licences and rights - $ $ Liabilities Current Accounts payable $ $ Deferred revenue Income taxes payable - Government remittances payable - Dividends payable - Customer deposits - Deferred income taxes Shareholder’s equity Share capital (Note 4) Retained earnings $ $ On behalf of the Board Director Director See accompanying notes to the combined financial statements. 24 APEX Systems Integrators Inc. Statement of Cash Flows (Unaudited) (Amounts in Canadian $) 8-month 8-month period ended period ended March 31, 2012 March 31, 2011 (note 1) (note 1) Increase (decrease) in cash and cash equivalents Operating Net income $ $ Amortization Deferred income taxes - Change in non-cash working capital items Accounts receivable ) Inventory - Prepaid expenses ) Deposits ) - Government remittances ) Accounts payable ) Deferred revenue Income taxes Customer deposits ) ) Financing Dividends paid ) - Issuance of share capital - ) - Investing Purchase of property, plant and equipment ) ) Proceeds on disposal of property, plant and equipment - ) ) Cash flows related to APEX Systems Integrators (USA) Inc. (Note 1) ) - (Decrease) increase in cash and cash equivalents ) Cash Beginning of period End of period $ $ See accompanying notes to the combined financial statements. 25 APEX Systems Integrators Inc. Notes to the Financial Statements (Unaudited) March 31, 2012 1. Nature of operations APEX Systems Integrators Inc. (the Company) is a supplier of wireless mobile work force solutions and is incorporated under the laws on Ontario. The comparative financial information for the year ended July 31, 2011 and eight month period ended March 31, 2011 is presented on a combined basis with APEX Systems Integrators (USA) Inc.Effective August 1, 2011, the operations were combined and all operations were prospectively recorded in the Company’s records.Accordingly, these financial statements are for the eight month period ended March 31, 2012 and only include the results of APEX Systems Integrators Inc.The comparative information for the eight month period ended March 31, 2011 is neither audited nor reviewed. 2. Summary of significant accounting policies Basis of accounting The Company maintains its records on the accrual basis of accounting in accordance with accounting policies generally accepted in the United States. Revenue recognition Consulting fees, license, equipment sales, wireless data network services and travel income are recognized when services are performed and goods are delivered and the title and risks of ownership pass to the customer and the collection of the resulting receivables are reasonably assured. Support revenue is recognized ratably over the term of the support contract. Inventory Inventory is valued at the lower of cost and net realizable value.Cost is determined using the first-in, first-out method. Cash The Company maintains cash balances at various financial institutions. For purposes of the Statement of Cash Flows, the Company considers all money-market instruments to be cash equivalents as all money market deposits are cashable at amounts recorded in the balance sheet. Accounts receivable The Company’s accounts receivable contain no allowance for doubtful accounts, as all accounts are determined to be collectible. For the period ended March 31, 2012 bad debt expense, net of the change in the allowance for doubtful accounts, was $ nil (2011 - $ nil). 26 APEX Systems Integrators Inc. Notes to the Financial Statements (Unaudited) March 31, 2012 2. Summary of significant accounting policies (continued) Property, plant and equipment Property, plant and equipment are stated at cost.The cost of property, plant and equipment is depreciated over the estimated useful lives of the related assets.Depreciation expense is calculated using the declining balance method.The annual rates range from 20% to 30%. Maintenance and repairs are charged to operations when incurred.Renewals and replacements of a routine nature are charged to expense, while those that improve or extend the life of existing properties are capitalized. Impairment of long-lived assets Property, plant and equipment are tested for impairment upon occurrence of a triggering event that indicates the carrying value of such asset is no longer recoverable.Examples of such triggering events include a significant disposal of a portion of such assets, an adverse change in the market involving the business employing the related asset, and a significant change in the operations of the business. The Company has determined that there were no adverse changes in its markets or other triggering events that could affect the valuation of its assets during the fiscal periods ended March 31, 2012 and March 31, 2011. Fair value of financial instruments The carrying amounts of the Company’s cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the short maturities of these instruments. Foreign currency translation The Company uses the Canadian Dollar as its functional currency and reporting currency.Assets and liabilities denominated in foreign currencies are translated into Canadian Dollars at the rate of exchange at the balance sheet date, while revenue and expenses are translated at the weighted average rates prevailing during the respective periods.Components of stockholders’ equity are translated at historical rates.Exchange gains and losses resulting from translation are reflected in the statements of income. Income taxes Deferred income taxes are recorded to reflect certain items of income and expense recognized in different periods for financial reporting than for tax purposes.The principal source of temporary differences is differences in methods of depreciation.The Company accounts for income taxes in accordance with ASC 740 “Income Taxes”. ASC 740 requires the determination of deferred tax assets and liabilities based on the differences between the financial statement and income tax bases of assets and liabilities, using enacted tax rates in effect or expected for the year in which the differences are expected to reverse.A valuation allowance is recognized, if necessary, to measure tax benefits to the extent that, based on available evidence, it is more likely than not that they will be realized. 27 APEX Systems Integrators Inc. Notes to the Financial Statements (Unaudited) March 31, 2012 3. Property, plant and equipment March 31 July 31 Accumulated Net Net Cost Amortization Book Value Book Value Office furniture and equipment $ Tools and equipment Computer hardware Vehicle - - - Computer software - - $ 4. Share capital Authorized: Unlimited number of Class A voting shares Issued: March 31, July 31, Common shares of APEX Systems Integrators Inc. $ $ Common shares of APEX Systems Integrators (USA) Inc. - $ $ 5. Commitments The Company has the following annual operating lease commitment with a related party as described in Note 7 with respect to premises: $ $ 28 APEX Systems Integrators Inc. Notes to the Financial Statements (Unaudited) March 31, 2012 6. Measurement uncertainty The process of preparing financial statements in conformity with generally accepted accounting principles requires the use of estimates and assumptions by management regarding certain types of assets, liabilities, revenues, and expenses.Such estimates included in the preparation of these financial statements include the assumptions used in determining the useful lives of long-lived assets and the assumptions used in determining whether assets are impaired.Actual results could differ from those estimates. As well, these financial statements include deferred revenue relating to consulting work that was completed and delivered, but for which a liability remained.This amount is subject to significant uncertainty due to the level of judgment required in determining the consulting work that remains to be completed at each year end. In addition, the Company has unrecognized tax benefits from uncertain tax positions of $170,000 (2011 - $170,000).This amount is subject to significant uncertainty due to the likelihood of the outcome in the event of a potential Canada Revenue Agency audit. 7. Related party transactions APEX Systems Integrators Inc. leases premises as described in Note 5 from an entity controlled by the spouse of a shareholder.Rent expense for the period included in the Statement of Income was $125,276 (2011 - $123,046). This transaction has been recorded at the exchange amount, being the amount agreed upon by the parties. 8. Financial instruments Fair value of financial instruments The fair values of cash and cash equivalents, accounts receivables and accounts payables are assumed to approximate their carrying amounts because of their short term to maturity. 29 APEX Systems Integrators Inc. Notes to the Financial Statements (Unaudited) March 31, 2012 8. Financial instruments (continued) Financial risk The financial risk to the Company’s earnings arises from fluctuations in foreign exchange rates and the degree of volatility of those rates.The Company does not use derivative instruments to reduce its exposure to foreign exchange risk as management does not consider such risks to be material.The Company’s exposure to foreign currency is as follows: March 31, July 31, Cash and cash equivalents $ $ ) ) Accounts payable Gross balance sheet exposure $ $ A one cent increase in the Canadian dollar against the U.S. dollar at March 31, 2012, would have decreased equity and net income by $1,974 (2011 - $8,346).This analysis assumes that all other variables remain constant (a one cent weakening of the Canadian dollar against the U.S. dollar at March 31, 2012 or July 31, 2011, would have had the equal but opposite effect). Credit risk Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash equivalents and accounts receivable.The Company has deposited cash equivalents with reputable financial institutions, from which management believes the risk of loss to be remote.Credit risks associated with trade receivables are limited by the Company’s credit granting policies and an insurance policy which covers possible losses for certain of the Company’s customers. 9. Subsequent events Subsequent to the 2012 period end, the Company was acquired by DecisionPoint Systems Inc.The sale closed on June 4, 2012. 30 Item 9.01(b). Unaudited Pro Forma Combined Financial Information The following unaudited pro forma combined financial information of DecisionPoint Systems, Inc. (“Company”) is presented to reflect the acquisition (“Acquisition”) by the Company of all the issued and outstanding shares of Apex Systems Integrators, Inc. (“Apex”).The Acquisition was consummated on June 4, 2012.The unaudited pro forma combined balance sheet of the Company at March 31, 2012, reflects the effects of the Acquisition as if it occurred on such date.The unaudited pro forma combined statements of operations for the three months ended March 31, 2012 and the year ended December 31, 2011 reflect the effects of the Acquisition as if it occurred at the beginning of each period presented.The unaudited pro forma financial information is based on the historical consolidated financial statements of the Company and Apex.The historical financial information of Apex includes the financial information of Apex Systems Integrators, Inc. and Apex Systems Integrators (USA), Inc. (“Apex USA”) as Apex purchased the operations of Apex USA in July 2011; accordingly, the combined historical information of both entities are necessary to provide a fair presentation of the historical operations that have been acquired by the Company. Such unaudited pro forma combined financial information should be read in conjunction with the historical consolidated financial statements of the Company for the year ended December 31, 2011, including the notes thereto, which were filed as part of the Company’s Form 10-K filed with the Securities and Exchange Commission on March 30, 2012, and the Company’s Quarterly Report on Form 10-Q for the three month period ended March 31, 2012, which was filed with the Securities and Exchange Commission on May 14, 2012.Such unaudited pro forma combined financial information includes unaudited historical combined financial information of Apex as of March 31, 2012 and for the three month period ended March 31, 2012 and year ended December 31, 2011, which have been prepared by management of Apex.The unaudited pro forma combined statements of operations of the Company only include the acquisition of Apex.In addition, the unaudited pro forma combined financial statements are based upon pro forma allocations of the purchase price of Apex based upon the fair value of the assets and liabilities acquired in connection with the Acquisition.Management believes that all material adjustments necessary to reflect the effect of the Acquisition have been made to the unaudited pro forma combined financial information. The unaudited pro forma combined financial information is for informational purposes only and is not necessarily indicative of the results of operations of the Company that would have occurred if the acquisition of Apex had been completed on the dates indicated, nor does it purport to represent the Company’s results of operations as of any future date or for any future period. 31 DecisionPoint Systems, Inc. Unaudited Pro Forma Combined Balance Sheet March 31, 2012 (000's except share amounts) ASSETS DecisionPoint Apex Combined Pro Forma Adjustments Pro Forma Combined Current assets Cash $ ) (a) $ Accounts receivable, net - Other receivable - - Inventory, net 8 - Deferred costs - - Prepaid expenses and other current assets 20 (b, c) Total current assets ) Property and equipment, net 99 29 - Other assets, net - (i) Deferred costs, net of current portion - - Goodwill - (c) Intangible assets, net - (c) Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ 84 $ $ (l) $ Accrued expenses and other current liabilities - Line of credit - (d) Current portion of debt - (e) Due to related party - - Unearned revenue ) (c, f) Total current liabilities Long term liabilities Unearned revenue, net of current portion - - Debt, net of current portion and discount - (e) Deferred tax liabilities 22 - 22 (c, g) Present value of earnout payment - - - (c, h) Interest payable 60 - 60 - 60 Total liabil ities Commitments and contingencies - STOCKHOLDERS' EQUITY Cumulative convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, 1,816,289shares issued and outstanding, including cumulative and imputed preferred dividends of $567 and $436, and with a liquidation preference of$10,679 and $10,652, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, - - 8,182,791 issued and 8,028,908 outstanding at March 31, 2012 (historical) and 8,507,792 issued and 8,353,908 outstanding at March 31, 2012 (pro forma) 8 1 9 (1
